UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2704



HANNAH VICTORIA GOLDSBOROUGH,

                                           Plaintiff - Appellant,

         versus


MCDONALD'S CORPORATION,

                                            Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
3650-MJG)


Submitted:   February 26, 1998           Decided:   March 16, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hannah Victoria Goldsborough, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hanna Goldsborough appeals the district court's order dismiss-

ing her personal injury claim for damages filed under 28 U.S.C.A.

§ 1332 (West 1993 & Supp. 1997). We have reviewed the record and

the district court's opinion and find that this appeal is frivo-

lous. Accordingly, we deny Goldsborough's motions to supplement the
record, deny her motion to expedite, and dismiss the appeal on the

reasoning of the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2